DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed on 8 Dec. 2021 has been entered.
Claims 1-9, 12 and 14-23 are currently pending. Claims 1-7 and 16-20 are withdrawn as being directed to a non-elected invention. Claims 8, 9, 12, 14, 15 and 21-23 are considered here.

Withdrawn Rejections
The rejection of claims 8, 9, 12, 15 and 21-23 under 35 U.S.C. 103 as being unpatentable over the combination of Solovey in view of each of Segal, Tang and Khan is withdrawn in view of the arguments in the Response of 8 Dec. 2021.
The rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over the combination of Solovey in view of each of Segal, Tang and Khan, further in view of Coumans as evidenced by Clarke is withdrawn in view of the arguments in the Response of 8 Dec. 2021.

Response to Arguments
Applicant’s arguments in the Response of 8 Dec. 2021 have been considered but are moot in view of the new grounds of rejection herein.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 12, 15 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent Pub. 2004/0110241 to Segal (cited in IDS of 11 June 2019) in view of each of US Patent Pub. 20130330721 to Tang et al. and Torres et al., PLoS One 8.12 (2013): e81574..
Segal teaches a method of diagnosing an endothelial disease/disorder such as a coagulation disorder, comprising: obtaining a blood specimen from a human patient; isolating/measuring CECs from the sample; determining the presence of one or endothelial  cell markers in the CEC sample, wherein the marker(s) can include one or more coagulation factors such as TF, vWf, thrombomodulin or the like; and using the surface phenotype of the CECs as a diagnostic or prognostic indicator of vascular health (e.g., determining whether the patient is at risk for a coagulation-related disease, such as atherosclerosis, stroke, thrombosis, coagulopathy or the like) (entire document, including [0020]-[0039]; Examples 1-3; claims).  Segal further teaches that the diagnostic/prognostic method can be based on a correlation between CEC marker expression and cardiovascular events ([0026]; [0032]; claim 2).  The CECs can be isolated/measured by flow cytometry, e.g., using antibodies to CD34, CD45 and CD146  (claims 15, 36; Example 2).

Claims 8, 9, 12, 15 and 21-23 differ from Segal in that: the method comprises a step of enhancing the concentration of CECs by disposing the sample on a side of a porous matrix and applying pressure to the sample (claim 8); examining the CECs for the one or more coagulation factors comprises exposing the cells to a labeled binding partner for each of the one or more coagulation factors, measuring a first signal corresponding to an endothelial cell marker for a first cell, measuring a second signal corresponding to an immune cell marker for the first cell, determining whether the first cell is a circulating endothelial cell when the first signal is above a first threshold and the second signal is below a second threshold, when the first cell is determined to be a circulating endothelial cell, measuring a third signal corresponding to one of the one or more coagulation factors for the determined circulating endothelial cell, and determining that the determined circulating endothelial cell exhibits the coagulation factor when the third signal is above a third threshold (claim 8); the first, second and third signals are measured simultaneously (claim 22); and the pressure applied to the sample is an oscillating pressure (claim 23).
Tang teaches a method for isolating rare cells such as CECs from a biological sample such as blood, comprising disposing the sample on a side of a porous microfilter (i.e. a porous matrix) and applying pressure to the sample (entire doc, including [0008]-[0018]; [0078]; [0088]; [0089]; [0115]-[0118]; [0154]-[0163]; [0207]-[0210]; [0262]-[0290]).  Tang teaches that a pore size in the range of about 8-14 µm is effective in isolating rare cells from blood, and that the pore size can be adjusted to optimize the isolation of a desired cell type ([0115]-[0118]). Tang further teaches that the method can further comprise subjecting the isolated cells to various assays/analyses, e.g., flow cytometry, immunocytochemistry, etc. ([0207]-[0290]).
Torres teaches a method substantially similar to that of Segal comprising obtaining a blood specimen from a human patient; isolating/measuring CECs from the sample using flow cytometry; determining the presence of one or coagulation/adhesion markers (TF (CD142), E-selectin (CD62E) and ICAM-1 (CD54) on the CECs; and correlating the proportion/amount of CECs expressing the coagulation/adhesion markers with indicators of a coagulation disorder (venous thromboembolism) (entire doc, including Materials and Methods; Results).  The CECs were identified and characterized in a method comprising steps of exposing the cells to labeled monoclonal antibodies for an endothelial cell marker (CD146), an immune cell marker (CD45) and the coagulation/adhesion markers (CD142, CD62E and CD54); measuring a first signal corresponding to an endothelial cell marker (CD146), measuring a second signal corresponding to an immune cell marker (CD45), determining whether the first cell is a circulating endothelial cell when the first signal is above a first threshold and the second signal is below a second threshold, and when the first cell is determined to be a circulating endothelial cell, measuring a third signal corresponding to one of the one or more coagulation factors for the determined circulating endothelial cell, and determining that the determined circulating endothelial cell exhibits the coagulation factor when the third signal is above a third threshold (p. e81574-75, under Flow cytometry studies; Table 1; Figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the microfiltration method of Tang to isolate CECs for use in the diagnostic/prognostic method of Segal because it would have been obvious to combine prior art elements according to known methods to yield predictable results.  Using the method of Tang to isolate CECs used in the diagnostic/prognostic method of Segal would have led to predictable results with a reasonable expectation of success because Tang teaches that the method can be used to isolate CECs from blood for the purposes of carrying out immunochemical analyses of surface markers (including flow cytometry) such as in the method of Segal.  Moreover, one of ordinary skill would have recognized that any known method of isolating CECs could be utilized to obtain CECs for the diagnostic/prognostic analysis taught by Segal.  
It would have further been obvious to one of ordinary skill in the art at the time the invention was made to use the flow cytometric method of Torres to quantify/analyze CECs and their surface markers in the diagnostic/prognostic method of Segal because it would have been obvious to combine prior art elements according to known methods to yield predictable results.  Using the method of Torres to quantify/analyze CECs used in the diagnostic/prognostic method of Segal would have led to predictable results with a reasonable expectation of success because Torres teaches that flow cytometry using multiple surface markers (including positive CEC endothelial markers and negative leukocyte/immune cell markers) can be used to isolate/analye CECs in a substantially similar method as that of Segal (involving quntifying CECs in a blood sample, measuring the expression of activation factors on the CECs and correlating such measurements with coagulation disorders). Moreover, one of ordinary skill would have recognized that any known method of analyzing surface markers on CECs could be utilized for the diagnostic/prognostic analysis taught by Segal.  
With respect to claim 20, Segal teaches that the CECs can be examined for the presence of multiple coagulation factors (e.g., TF, thrombomodulin, vWf), and it would have been obvious to include multiple markers in the method to provide additional diagnostic/prognostic information and/or accuracy.  Moreover, one of ordinary skill would have had a reasonable expectation of success in doing so because Torres teaches measuring multiple activation markers (including adhesion and procoagulant markers) on the CECs.
With respect to claim 22, Torresteaches multiparametric flow cytometric analysis involving the simultaneous measurement of multiple surface markers (p. e81574-75, under Flow cytometry studies; Table 1; Figs. 1 and 2).
With respect to claim 23, Tang teaches that the step of applying pressure to pass the sample through the filter can include passing the sample back and forth through the filter one or more times ([0214]).  Tang further teaches using a backwash/backflush step to remove the cells from the filter ([0018]; [0214]; [0261]; [0276]; [0280]).  The above steps (passing back and forth through the filter and backwashing/backflushing the cells from the filter would result in applying an oscillating/fluctuating pressure to the sample (note that the specification defines “oscillating” as meaning “that the pressure is applied intermittently at regular or irregular intervals” (Spec., [0024])). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Segal, Khan and Torres, as applied to claims 8, 9, 12, 15 and 21-23, further in view of Coumans et al., PloS one 8.4 (2013): e61774, as evidenced by Clarke et al., Journal of Thrombosis and Haemostasis 6.6 (2008): 1025-1032.
Claim 14 differs from the combination of Segal, Khan and Torres, as applied to claims 8, 9, 12, 15 and 21-23, in that: the pressure applied is about 1-30 mbar. 
Coumans teaches that when using filtration methods to isolate relatively large rare cells from blood, the parameters of pore size and pressure can be adjusted to optimize the recovery of target cells (i.e. that pore size and pressure are result-effective variables) (entire doc, including under Results and Discussion).  Coumans further teaches that a pore size of 8 µm and a pressure of about 10-30 mbar was effective for processing cells having an average diameter of about 15-20 µm (Fig. 8 and accompanying text; caption to Fig. 6). Clarke evidences that CECs have a similar size with a mean diameter of about 21.5 µm (Clarke, Fig. 1A; p. 1028, last ¶).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to carry out the microfiltration in the method of Segal in view of Khan and Torres under a pressure in the range of about 1-30 mbar (and with a filter having a pore size in the range of 1-100 µm) because Coumans teaches that pressures (and pore sizes) within such ranges are useful for isolating similarly-sized rare cells from blood.  Moreover, Coumans teaches that both pore size and pressure are result-effective variables, and it would have thus been obvious to vary such parameters using routine experimentation to optimize the recovery of CECs in the method (see MPEP 2144.05).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657